PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $7,920.00 for printing services on the West Virginia Blue Book under contract with respondent dated July 21, 1992. The invoice for the services can not be processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there are sufficient funds to be expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $7,920.00.
Award of $7,920.00.